
	
		III
		112th CONGRESS
		1st Session
		S. RES. 111
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2011
			Mr. Vitter submitted the
			 following resolution; which was referred to the
			 Committee on
			 Finance
		
		RESOLUTION
		Expressing the sense of the Senate that
		  Congress should reject any proposal for the creation of a system of global
		  taxation and regulation.
	
	
		Whereas many proposals are pending in Congress—
			(1)to increase
			 taxes;
			(2)to regulate
			 businesses; and
			(3)to continue
			 runaway Government spending;
			Whereas taxpayer funding has already financed major,
			 on-going bailouts of the financial sector;
		Whereas the proposed cap-and-trade system would result in
			 trillions of dollars in new taxes and job-killing regulations;
		Whereas a number of nongovernmental organizations are
			 proposing that a cap-and-trade regulatory system be adopted on a global
			 scale;
		Whereas the outcome document produced by
			 the September 20–22, 2010, United Nations Summit on the Millennium Development
			 Goals (MDGs) commits the nations of the world, including the United States, to
			 supporting innovative financing mechanisms to supplement foreign
			 aid spending;
		Whereas the term innovative financing
			 mechanisms is a United Nations euphemism for global taxes;
		Whereas the Leading Group on Innovative Financing
			 for Development, a group of 63 countries, seeks to promote the
			 implementation of innovative financing mechanisms;
		Whereas a Task Force on International Financial
			 Transactions for Development is working within the Leading Group and
			 with the United Nations to propose and implement global tax schemes;
		Whereas innovative financing mechanisms are
			 going to be on the agenda for the G8 and G20 summits in France in 2011;
		Whereas new international taxation and regulatory
			 proposals would be an affront to the sovereignty of the United States;
		Whereas the best manner by which to overcome the economic
			 downturn in the United States includes taking measures that would—
			(1)lower tax
			 rates;
			(2)reduce Government
			 spending; and
			(3)impose fewer
			 onerous and unnecessary regulations on job creation; and
			Whereas the worst manner by which to overcome the economic
			 downturn in the United States includes taking measures that would—
			(1)increase tax
			 rates; and
			(2)expand government
			 intervention, including intervention on a global scale: Now, therefore, be
			 it
			
	
		That it is the sense of the Senate
			 that Congress should reject any proposal for the creation of—
			(1)innovative
			 financing mechanisms or global taxes;
			(2)an international
			 system of government bailouts for the financial sector;
			(3)a global
			 cap-and-trade system or other climate regulations that would—
				(A)punish businesses
			 in the United States; and
				(B)limit the
			 competitiveness of the United States; and
				(4)a global tax
			 system that would violate the sovereignty of the United States.
			
